Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit (17)(a)(i) EATON VANCE FLORIDA PLUS MUNICIPALS FUND Supplement to Prospectus dated December 1, 2007 On June 16, 2008, the Board of Trustees of Eaton Vance Municipals Trust (the "Trust") voted to recommend that shareholders approve the merger of Eaton Vance Florida Plus Municipals Fund ("Florida Fund") into Eaton Vance National Municipals Fund ("National Fund"), a diversified national municipal bond fund with substantially similar investment objectives and policies to the Florida Fund. Specifically, the Board approved an Agreement and Plan of Reorganization ("Plan of Reorganization") with respect to the merger (the "Reorganization") as discussed in more detail below, subject to the approval of shareholders. Under the terms of the Plan of Reorganization, Florida Fund will transfer all of its assets to National Fund in exchange for shares of National Fund, and National Fund will assume the liabilities of Florida Fund. Immediately following the exchange, which will be effected on the basis of the relative net asset values of the Funds, Florida Fund will distribute shares of National Fund to its shareholders pro rata in liquidation of Florida Fund. Shareholders of Florida Fund will become shareholders of National Fund by effectively having their Florida Fund shares exchanged for corresponding Class A, B or C shares of National Fund equal in value to their Florida Fund shares. Shareholders of Florida Fund will be asked to approve the Reorganization at a meeting scheduled to be held on October 31, 2008. Approximately 60 days before the meeting, a Proxy Statement/Prospectus describing the Reorganization will be delivered to Florida Fund shareholders of record as of August 22, 2008. It is expected that the Reorganization will be treated as a tax-free reorganization for federal tax purposes. Shareholders should consult their tax advisers regarding possible tax consequences of the Reorganization, including possible state and local tax consequences. June 30, 2008 TFC2/1PS EATON VANCE FLORIDA PLUS INSURED MUNICIPALS FUND EATON VANCE HAWAII MUNICIPALS FUND EATON VANCE HIGH YIELD MUNICIPALS FUND EATON VANCE KANSAS MUNICIPALS FUND Supplement to Prospectuses dated April 1, 2007 EATON VANCE HIGH YIELD MUNICIPALS FUND - CLASS I SHARES Supplement to Prospectus dated May 8, 2007 EATON VANCE CALIFORNIA LIMITED MATURITY MUNICIPALS FUND EATON VANCE FLORIDA PLUS LIMITED MATURITY MUNICIPALS FUND EATON VANCE MASSACHUSETTS LIMITED MATURITY MUNICIPALS FUND EATON VANCE NATIONAL LIMITED MATURITY MUNICIPALS FUND EATON VANCE NEW JERSEY LIMITED MATURITY MUNICIPALS FUND EATON VANCE NEW YORK LIMITED MATURITY MUNICIPALS FUND EATON VANCE OHIO LIMITED MATURITY MUNICIPALS FUND EATON VANCE PENNSYLVANIA LIMITED MATURITY MUNICIPALS FUND Supplement to Prospectuses dated August 1, 2007 EATON VANCE ARIZONA MUNICIPALS FUND EATON VANCE COLORADO MUNICIPALS FUND EATON VANCE CONNECTICUT MUNICIPALS FUND EATON VANCE MICHIGAN MUNICIPALS FUND EATON VANCE MINNESOTA MUNICIPALS FUND EATON VANCE NEW JERSEY MUNICIPALS FUND EATON VANCE PENNSYLVANIA MUNICIPALS FUND Supplement to Prospectus dated October 5, 2007 EATON VANCE ALABAMA MUNICIPALS FUND EATON VANCE ARKANSAS MUNICIPALS FUND EATON VANCE CALIFORNIA MUNICIPALS FUND EATON VANCE FLORIDA PLUS MUNICIPALS FUND EATON VANCE GEORGIA MUNICIPALS FUND EATON VANCE KENTUCKY MUNICIPALS FUND EATON VANCE LOUISIANA MUNICIPALS FUND EATON VANCE MARYLAND MUNICIPALS FUND EATON VANCE MASSACHUSETTS MUNICIPALS FUND EATON VANCE MISSISSIPPI MUNICIPALS FUND EATON VANCE MISSOURI MUNICIPALS FUND EATON VANCE NEW YORK MUNICIPALS FUND EATON VANCE NORTH CAROLINA MUNICIPALS FUND EATON VANCE OHIO MUNICIPALS FUND EATON VANCE OREGON MUNICIPALS FUND EATON VANCE RHODE ISLAND MUNICIPALS FUND EATON VANCE SOUTH CAROLINA MUNICIPALS FUND EATON VANCE TENNESSEE MUNICIPALS FUND EATON VANCE VIRGINIA MUNICIPALS FUND EATON VANCE WEST VIRGINIA MUNICIPALS FUND Supplement to Prospectuses dated December 1, 2007 EATON VANCE NATIONAL MUNICIPALS FUND Supplement to Prospectus dated February 1, 2008 1. The following replaces the last two paragraphs under "Restrictions on Excessive Trading and Market Timing" under "Purchasing Shares": The Boards of Trustees of the Eaton Vance funds have adopted policies to discourage short-term trading and market timing and to seek to minimize their potentially detrimental effects. Pursuant to these policies, if an investor (through one or more accounts) makes more than one round-trip exchange (exchanging from one fund to another fund and back again) within 90 days, it will be deemed to constitute market timing or excessive trading. Under the policies, each Fund or its principal underwriter will reject or cancel a purchase order, suspend or terminate the exchange privilege or terminate the ability of an investor to invest in the Eaton Vance funds if the Fund or the principal underwriter determines that a proposed transaction involves market timing or excessive trading that it believes is likely to be detrimental to the Fund. Each Fund and its principal underwriter use reasonable efforts to detect market timing and excessive trading activity, but they cannot ensure that they will be able to identify all cases of market timing and excessive trading. Each Fund or its principal underwriter may also reject or cancel any purchase order (including an exchange) from an investor or group of investors for any other reason. Decisions to reject or cancel purchase orders (including exchanges) in a Fund are inherently subjective and will be made in a manner believed to be in the best interest of a Funds shareholders. No Eaton Vance fund has any arrangement to permit market timing. The following fund share transactions generally are exempt from the market timing and excessive trading policy described above because each Fund and the principal underwriter believe they generally do not raise market timing or excessive trading concerns:  transactions made pursuant to a systematic purchase plan or as the result of automatic reinvestment of dividends or distributions, or initiated by the Fund (e.g. for failure to meet applicable account minimums);  transactions made by participants in employer sponsored retirement plans involving participant payroll or employer contributions or loan repayments, redemptions as part of plan terminations or at the direction of the plan, mandatory retirement distributions, or rollovers;  transactions made by asset allocation and wrap programs where the adviser to the program directs transactions in the accounts participating in the program in concert with changes in a model portfolio; or  transactions in shares of Eaton Vance Cash Management Fund, Eaton Vance Money Market Fund, Eaton Vance Tax Free Reserves, Eaton Vance Institutional Short Term Income Fund and Eaton Vance Institutional Short Term Treasury Fund. It may be difficult for a Fund or the principal underwriter to identify market timing or excessive trading in omnibus accounts traded through financial intermediaries. The Funds and the principal underwriter have provided guidance to financial intermediaries (such as banks, broker-dealers, insurance companies and retirement administrators) concerning the application of the Eaton Vance funds market timing and excessive trading policies to Fund shares held in omnibus accounts maintained and administered by such intermediaries, including guidance concerning situations where market timing or excessive trading is considered to be detrimental to a Fund. Each Fund or its principal underwriter may rely on a financial intermediarys policy to restrict market timing and excessive trading if it believes that policy is likely to prevent market timing that is likely to be detrimental to each Fund. Such policy may be more or less restrictive than a Funds policy. Although each Fund or the principal underwriter review trading activity at the omnibus account level for activity that indicates potential market timing or excessive trading activity, the Funds and the principal underwriter typically will not request or receive individual account data unless suspicious trading activity is identified. Each Fund and the principal underwriter generally rely on the financial intermediaries to monitor trading activity in good faith in accordance with their own or Fund policies. Each Fund and the principal underwriter cannot ensure that these financial intermediaries will in all cases apply the policies of the Funds or their own policies, as the case may be, to accounts under their control. May 15, 2008 COMBPS EATON VANCE CONNECTICUT MUNICIPALS FUND EATON VANCE NEW JERSEY MUNICIPALS FUND EATON VANCE PENNSYLVANIA MUNICIPALS FUND Supplement to Prospectus dated October 5, 2007 EATON VANCE ALABAMA MUNICIPALS FUND EATON VANCE CALIFORNIA MUNICIPALS FUND EATON VANCE GEORGIA MUNICIPALS FUND EATON VANCE MARYLAND MUNICIPALS FUND EATON VANCE NEW YORK MUNICIPALS FUND EATON VANCE NORTH CAROLINA MUNICIPALS FUND EATON VANCE SOUTH CAROLINA MUNICIPALS FUND EATON VANCE VIRGINIA MUNICIPALS FUND Supplement to Prospectuses dated December 1, 2007 1. As of the date of this Supplement the Funds now offer Class I shares. 2. "Performance Information": No performance is shown for Class I shares because they have not been offered prior to the date of this Supplement. 3. The following is added to each Funds Shareholder Fees, Annual Fund Operating Expenses and Examples tables that appear in "Fund Fees and Expenses" under "Fund Summaries": Shareholder Fees (fees paid directly from your investment) Class I Maximum Sales Charge (Load) (as a percentage of offering price) None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at time of purchase or time of redemption) None Maximum Sales Charge (Load) Imposed on Reinvested Distributions None Exchange Fee None Annual Fund Operating Expenses (expenses that are deducted from Fund assets) Alabama Fund Class I California Fund Class I Management Fees 0.29% Management Fees 0.45% Distribution and Service (12b-1) Fees n/a Distribution and Service (12b-1) Fees n/a Other Expenses (total including Interest Expense)* % Other Expenses (total including Interest Expense)* % Interest Expense 0.16% Interest Expense 0.33% Other Expenses (excluding Interest Expense) % Other Expenses (excluding Interest Expense) % Total Annual Fund Operating Expenses 0.71% Total Annual Fund Operating Expenses 0.92% Connecticut Fund Class I Georgia Fund Class I Management Fees 0.38% Management Fees 0.33% Distribution and Service (12b-1) Fees n/a Distribution and Service (12b-1) Fees n/a Other Expenses (total including Interest Expense)* % Other Expenses (total including Interest Expense)* % Interest Expense 0.27% Interest Expense 0.29% Other Expenses (excluding Interest Expense) % Other Expenses (excluding Interest Expense) % Total Annual Fund Operating Expenses 0.85% Total Annual Fund Operating Expenses 0.85% 1 Maryland Fund Class I New Jersey Fund Class I Management Fees 0.34% Management Fees 0.43% Distribution and Service (12b-1) Fees n/a Distribution and Service (12b-1) Fees n/a Other Expenses (total including Interest Expense)* % Other Expenses (total including Interest Expense)* % Interest Expense 0.41% Interest Expense 0.42% Other Expenses (excluding Interest Expense) % Other Expenses (excluding Interest Expense) % Total Annual Fund Operating Expenses 0.99% Total Annual Fund Operating Expenses 1.01% New York Fund Class I North Carolina Fund Class I Management Fees 0.43% Management Fees 0.35% Distribution and Service (12b-1) Fees n/a Distribution and Service (12b-1) Fees n/a Other Expenses (total including Interest Expense)* % Other Expenses (total including Interest Expense)* % Interest Expense 0.48% Interest Expense 0.58% Other Expenses (excluding Interest Expense) % Other Expenses (excluding Interest Expense) % Total Annual Fund Operating Expenses 1.05% Total Annual Fund Operating Expenses 1.15% Pennsylvania Fund Class I South Carolina Fund Class I Management Fees 0.42% Management Fees 0.37% Distribution and Service (12b-1) Fees n/a Distribution and Service (12b-1) Fees n/a Other Expenses (total including Interest Expense)* % Other Expenses (total including Interest Expense)* % Interest Expense 0.54% Interest Expense 0.45% Other Expenses (excluding Interest Expense) % Other Expenses (excluding Interest Expense) % Total Annual Fund Operating Expenses 1.14% Total Annual Fund Operating Expenses 1.01% Virginia Fund Class I Management Fees 0.37% Distribution and Service (12b-1) Fees n/a Other Expenses (total including Interest Expense)* % Interest Expense 0.57% Other Expenses (excluding Interest Expense) % Total Annual Fund Operating Expenses 1.15% * "Other Expenses" for Class I is estimated. Other Expenses includes interest expense relating to each Funds liability with respect to floating rate notes held by third parties in conjunction with inverse floater securities transactions by the Fund. Each Fund also records offsetting interest income in an amount equal to this expense relating to the municipal obligations underlying such transactions, and as a result net asset value and performance have not been affected by this expense. Had these expenses not been included, total Other Expenses would have been in the amounts described in the table above as Other Expenses (excluding Interest Expense). See Investment Objectives & Principal Policies and Risks for a description of these transactions. Example. These Examples are intended to help you compare the cost of investing in a Fund with the cost of investing in other mutual funds. Each Example assumes that you invest $10,000 in a Fund for the time periods indicated and then redeem all of your shares at the end of those periods. Each Example also assumes that your investment has a 5% return each year and that the operating expenses remain the same as stated in the Fund Fees and Expenses tables above. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Alabama Fund Class I shares $ 73 $227 $395 $ 883 California Fund Class I shares $ 94 $293 $509 $1,131 Connecticut Fund Class I shares $ 87 $271 $471 $1,049 Georgia Fund Class I shares $ 87 $271 $471 $1,049 Maryland Fund Class I shares $101 $315 $547 $1,213 New Jersey Fund Class I shares $103 $322 $558 $1,236 New York Fund Class I shares $107 $334 $579 $1,283 2 1 Year 3 Years 5 Years 10 Years North Carolina Fund Class I shares $117 $365 $633 $1,398 Pennsylvania Fund Class I shares $116 $362 $628 $1,386 South Carolina Fund Class I shares $103 $322 $558 $1,236 Virginia Fund Class I shares $117 $365 $633 $1,398 4. The following is added to "Purchasing Shares": Class I Shares Class I shares are offered to clients of financial intermediaries who (i) charge such clients an ongoing fee for advisory, investment, consulting or similar services, or (ii) have entered into an agreement with the principal underwriter to offer Class I shares through a no-load network or platform. Such clients may include individuals, corporations, endowments, foundations and qualified plans (including tax-deferred retirement plans and profit sharing plans). Class I shares are also offered to investment and institutional clients of Eaton Vance and its affiliates and certain persons affiliated with Eaton Vance and certain fund service providers. Your initial investment must be at least $250,000. Subsequent investments of any amount may be made at any time. The minimum initial investment is waived for persons affiliated with Eaton Vance, its affiliates and certain Fund service providers (as described in the Statement of Additional Information). The initial minimum investment also is waived for individual accounts of a financial intermediary that charges an ongoing fee for its services or offers Class I shares through a no-load network or platform (in each case, as described above), provided the aggregate value of such accounts invested in Class I shares of the Fund is at least $250,000 (or is anticipated by the principal underwriter to reach $250,000) and for corporations, endowments, foundations and qualified plans with assets of at least $100 million. Class I shares may be purchased through an investment dealer or by requesting your bank to transmit immediately available funds (Federal Funds) by wire. To make an initial investment by wire, you must telephone the Fund Order Department at 1-800-262-1122 to advise of your action and to be assigned an account number. An account application form then must be promptly forwarded to the transfer agent (see back cover for address). You may request a current account application by calling 1-800-262-1122. Additional investments may be made at any time through the same wire procedure. The Fund Order Department must be advised by telephone of each transmission. Purchases will be executed at the net asset value next determined after their receipt in good order by the Funds transfer agent. The Funds transfer agent or your investment dealer must receive your purchase in good order no later than the close of regular trading on the New York Stock Exchange (normally 4:00 p.m. eastern time) for your purchase to be effected at that days net asset value. If you purchase shares through an investment dealer, that dealer may charge you a fee for executing the purchase for you. The Fund may suspend the sale of its shares at any time and any purchase order may be refused. 5. The following is added to "Choosing a Share Class" under "Purchasing Shares": Class I shares are offered to clients of financial intermediaries who (i) charge such clients an ongoing fee for advisory, investment, consulting or similar services, or (ii) have entered into an agreement with the principal underwriter to offer Class I shares through a no-load network or platform. Such clients may include individuals, corporations, endowments, foundations and qualified plans (as described above). Class I shares are also offered to investment and institutional clients of Eaton Vance and its affiliates and certain persons affiliated with Eaton Vance and certain fund service providers. Class I shares do not pay distribution or service fees. Returns on Class I shares generally are higher than returns on other classes because Class I has lower annual expenses. March 1, 2008 STISHAREPS 3 EATON VANCE FLORIDA MUNICIPALS FUND Supplement to Prospectus dated December 1, 2007 EATON VANCE FLORIDA INSURED MUNICIPALS FUND Supplement to Prospectus dated April 1, 2007 EATON VANCE FLORIDA LIMITED MATURITY MUNICIPALS FUND Supplement to Prospectus dated August 1, 2007 The investment objective of Eaton Vance Florida Municipals Fund and Eaton Vance Florida Insured Municipals Fund is to provide current income exempt from regular federal income tax. The investment objective of Eaton Vance Florida Limited Maturity Municipals Fund is to provide a high level of current income exempt from regular federal income tax and limited principal fluctuation. Consistent with these objectives, each of the Funds (the Florida Funds) has an investment policy to invest substantially all of its net assets (at least 80%) in municipal obligations, the interest on which is exempt from regular federal income tax. Eaton Vance Florida Insured Municipals Fund primarily invests in high grade municipal obligations that are insured as to the timely payment of principal and interest. Effective January 1, 2008, each Florida Fund will eliminate its investment policy that at least 65% of its total assets normally will be invested in municipal obligations issued by the State of Florida or its political subdivisions, agencies, authorities and instrumentalities. The Florida Funds other investment policies will remain unchanged. The Florida Funds will continue to invest pursuant to the objectives and policy described in the first paragraph above, but will be increasing their exposure to municipal obligations of issuers outside the State of Florida, transforming the Florida Funds in an orderly manner over time into diversified, national municipal bond funds. In connection with this change, as of January 1, 2008 the Florida Funds will change their names to Eaton Vance Florida Plus Municipals Fund, Eaton Vance Florida Plus Insured Municipals Fund and Eaton Vance Florida Plus Limited Maturity Municipals Fund. December 12, 2007 FLIPS Eaton Vance California Municipals Fund Eaton Vance Florida Municipals Fund Eaton Vance Massachusetts Municipals Fund Eaton Vance Mississippi Municipals Fund Eaton Vance New York Municipals Fund Eaton Vance Ohio Municipals Fund Eaton Vance Rhode Island Municipals Fund Eaton Vance West Virginia Municipals Fund Mutual funds providing tax-exempt income Prospectus Dated December 1, 2007 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. This prospectus contains important information about the Funds and the services available to shareholders. Please save it for reference . Table of Contents Fund Summaries 3 California Fund 4 Florida Fund 5 Massachusetts Fund 6 Mississippi Fund 7 New York Fund 8 Ohio Fund 9 Rhode Island Fund 10 West Virginia Fund 11 Fund Fees and Expenses 12 Investment Objectives & Principal Policies and Risks 15 Management and Organization 17 Valuing Shares 18 Purchasing Shares 18 Sales Charges 21 Redeeming Shares 23 Shareholder Account Features 23 Tax Information 25 Financial Highlights 28 California Fund 28 Florida Fund 30 Massachusetts Fund 32 Mississippi Fund 34 New York Fund 35 Ohio Fund 37 Rhode Island Fund 38 West Virginia Fund 39 2 Fund Summaries This section summarizes the investment objectives, and principal strategies and risks of investing in an Eaton Vance Municipals Fund. You will find more specific information about each Fund in the pages that follow. Investment Objectives and Principal Strategies The investment objective of each Fund is to provide current income exempt from regular federal income tax and from particular state or local income or other taxes, as applicable. Under normal market circumstances, each Fund will invest at least 80% of its net assets in municipal obligations that are exempt from such taxes. Each Fund primarily invests in investment grade municipal obligations (those rated BBB or Baa or higher), but may also invest in lower rated obligations. Each Fund normally acquires municipal obligations with maturities of ten years or more. Each Fund may concentrate in certain types of municipal obligations (such as industrial development bonds, housing bonds, hospital bonds or utility bonds), so Fund shares could be affected by events that adversely affect a particular sector. Each Fund may purchase derivative instruments (such as inverse floaters, futures contracts and options thereon, interest rate swaps, and forward rate contracts), bonds that do not make regular payments of interest, bonds issued on a when-issued basis and municipal leases. The portfolio managers may also trade securities to minimize taxable capital gains to shareholders. A portion of each Funds distributions generally will be subject to alternative minimum tax. Principal Risk Factors Obligations with maturities of ten years or more may offer higher yields than obligations with shorter maturities, but they are subject to greater fluctuations in value when interest rates change. When interest rates rise or when the supply of suitable bonds exceeds the market demand, the value of Fund shares typically will decline. The Funds yield will also fluctuate over time. Each Fund invests a significant portion of assets in obligations of issuers located in a single state and is sensitive to factors affecting that state, such as changes in the economy, decreases in tax collection or the tax base, legislation which limits taxes and changes in issuer credit ratings. Because obligations rated BBB or Baa and obligations rated below BBB or Baa (so-called junk bonds) are more sensitive to the financial soundness of their issuers than higher quality obligations, Fund shares may fluctuate more in value than shares of a fund investing solely in higher quality obligations. Obligations rated BBB or Baa have speculative characteristics, while lower rated obligations are predominantly speculative. The credit ratings assigned a states general obligations (if any) by Standard & Poors Ratings Group (S&P), Moodys Investors Service, Inc. (Moodys) and Fitch Ratings (Fitch) are described in the Fund-specific summaries that follow this page. A Funds use of derivatives may expose the Fund to increased risk of principal loss due to imperfect correlation, failure of the counterparty or unexpected price or interest rate movements. Inverse floaters are volatile and involve leverage risk. Bonds that do not make regular interest payments may experience greater volatility in response to interest rate changes. When-issued securities are subject to the risk that when delivered to the Fund they will be worth less than the price the Fund agreed to pay for them. Municipal leases often require a legislative appropriation of funds for payment. If the necessary appropriation is not made, the issuer of the lease may not be able to meet its obligations. As a non-diversified fund, a Fund may invest a larger portion of its assets in the obligations of a limited number of issuers than may a diversified fund. This makes a Fund more susceptible to adverse economic, business or other developments affecting such issuers. A Fund may invest, with respect to 50% of its total assets, more than 5% (but not more than 25%) of its total assets in securities of any one issuer (such limitations do not apply to U.S. Government securities). No Fund is a complete investment program and you may lose money by investing in a Fund. An investment in a Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. 3 Eaton Vance California Municipals Fund The California Funds investment objective is to provide current income exempt from regular federal income tax and California state personal income taxes. California general obligations currently are rated Baa1, BBB and A by Moodys, S&P and Fitch, respectively. Performance Information. The following bar chart and table provide information about the California Funds performance for each calendar year through December 31, 2006. The returns in the bar chart are for Class B shares and do not reflect a sales charge. If the sales charge was reflected, the returns would be lower. The table contains returns for each Class of shares and a comparison to the performance of a national index of municipal bonds. Returns in the table for Class B shares are shown before and after the reduction of taxes. Although past performance (both before and after taxes) is no guarantee of future results, this performance information demonstrates the risk that the value of your investment will change. During the ten years ended December 31, 2006, the highest quarterly total return for Class B was 6.45% for the quarter ended September 30, 2002, and the lowest quarterly return was 2.82% for the quarter ended June 30, 1999. The Funds year-to-date total return through the end of the most recent calendar quarter (December 31, 2006 to September 30, 2007) was 0.42% . For the 30 days ended September 30, 2007, the SEC yield and SEC tax-equivalent yield (assuming a combined state and federal income tax rate of 41.05%) for Class A shares were 3.80% and 6.45%, respectively, for Class B shares were 3.25% and 5.51%, respectively, and for Class C shares were 3.25% and 5.51%, respectively. A lower tax rate would result in lower tax-equivalent yields. For current yield information call 1-800-225-6265. One Five Ten Average Annual Total Return as of December 31, 2006 Year Years Years Class A Return Before Taxes 1.44% 4.86% 5.23% Class B Return Before Taxes 0.62% 5.08% 5.26% Class B Return After Taxes on Distributions 0.35% 5.02% 5.21% Class B Return After Taxes on Distributions and the Sale of Class B Shares 2.07% 4.99% 5.16% Class C Return Before Taxes 4.72% 5.38% 5.25% Lehman Brothers Municipal Bond Index (reflects no deduction for fees, expenses or taxes) 4.84% 5.53% 5.76% These returns reflect the maximum sales charge for Class A (4.75%) and any applicable contingent deferred sales charge ("CDSC") for Class B and Class C. The Class C performance shown above for the period prior to August 31, 2004 is the performance of Class B shares, adjusted for the sales charge that applies to Class C shares (but not adjusted for any other differences in the expenses of the two classes). The Lehman Brothers Municipal Bond Index is an unmanaged index of municipal bonds. Investors cannot invest directly in an index. (Source for Lehman Brothers Municipal Bond Index: Lipper Inc.) Total returns are historical and are calculated by determining the percentage change in net asset value or public offering price with all distributions reinvested. The Fund's past performance (both before and after taxes) is no guarantee of future results. Investment return and principal value of Fund shares will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Fund's current performance may be lower or higher than the quoted return. The Funds performance during certain periods reflects the strong bond market performance and/or the strong performance of bonds held during those periods. This performance is not typical and may not be repeated. For the Funds performance as of the most recent month-end, please refer to www.eatonvance.com. After-tax returns are calculated using certain assumptions. After-tax returns are calculated using the highest historical individual federal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on a shareholders tax situation and the actual characterization of distributions, and may differ from those shown. After-tax returns are not relevant to shareholders who hold shares in tax-deferred accounts or to shares held by non-taxable entities. After-tax returns for other Classes of shares will vary from the after-tax returns presented for Class B shares. Return After Taxes on Distributions for a period may be the same as Return Before Taxes for that period because no taxable distributions were made during that period. Also, Return After Taxes on Distributions and the Sale of Fund Shares for a period may be greater than or equal to Return After Taxes on Distributions for the same period because of losses realized on the sale of Fund shares. 4 Eaton Vance Florida Municipals Fund The Florida Funds investment objective is to provide current income exempt from regular federal income tax. Florida general obligations currently are rated Aa1, AAA and AA+ by Moodys, S&P and Fitch, respectively. Performance Information. The following bar chart and table provide information about the Florida Funds performance for each calendar year through December 31, 2006. The returns in the bar chart are for Class B shares and do not reflect a sales charge. If the sales charge was reflected, the returns would be lower. The table contains returns for each Class of shares and a comparison to the performance of a national index of municipal bonds. No performance is shown for Class C shares because they did not have a full calendar year of operations as of December 31, 2006. Returns in the table for Class B shares are shown before and after the reduction of taxes. Although past performance (both before and after taxes) is no guarantee of future results, this performance information demonstrates the risk that the value of your investment will change. During the ten years ended December 31, 2006, the highest quarterly total return for Class B was 5.08% for the quarter ended December 31, 2000, and the lowest quarterly return was 2.92% for the quarter ended September 30, 1999. The Funds year-to-date total return through the end of the most recent calendar quarter (December 31, 2006 to September 30, 2007) was 0.15% . For the 30 days ended September 30, 2007, the SEC yield and SEC tax-equivalent yield (assuming a federal income tax rate of 35.00%) for Class A shares were 3.97% and 6.11%, respectively, for Class B shares were 3.42% and 5.26%, respectively, and for Class C shares were 3.43% and 5.28%, respectively. A lower tax rate would result in lower tax-equivalent yields. For current yield information call 1-800-225-6265. One Five Ten Average Annual Total Return as of December 31, 2006 Year Years Years Class A Return Before Taxes 1.60% 4.87% 5.06% Class B Return Before Taxes 0.90% 4.81% 4.78% Class B Return After Taxes on Distributions 0.90% 4.80% 4.76% Class B Return After Taxes on Distributions and the Sale of Class B Shares 1.93% 4.73% 4.71% Lehman Brothers Municipal Bond Index (reflects no deduction for fees, expenses or taxes) 4.84% 5.53% 5.76% These returns reflect the maximum sales charge for Class A (4.75%) and any applicable CDSC for Class B. The Lehman Brothers Municipal Bond Index is an unmanaged index of municipal bonds. Investors cannot invest directly in an index. (Source for Lehman Brothers Municipal Bond Index: Lipper Inc.) Total returns are historical and are calculated by determining the percentage change in net asset value or public offering price with all distributions reinvested. The Fund's past performance (both before and after taxes) is no guarantee of future results. Investment return and principal value of Fund shares will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Fund's current performance may be lower or higher than the quoted return. The Funds performance during certain periods reflects the strong bond market performance and/or the strong performance of bonds held during those periods. This performance is not typical and may not be repeated. For the Funds performance as of the most recent month-end, please refer to www.eatonvance.com. After-tax returns are calculated using certain assumptions. After-tax returns are calculated using the highest historical individual federal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on a shareholders tax situation the actual characterization of distributions, and may differ from those shown. After-tax returns are not relevant to shareholders who hold shares in tax-deferred accounts or to shares held by non-taxable entities. After-tax returns for other Classes of shares will vary from the after-tax returns presented for Class B shares. Return After Taxes on Distributions for a period may be the same as Return Before Taxes for that period because no taxable distributions were made during that period. Also, Return After Taxes on Distributions and the Sale of Fund Shares for a period may be greater than or equal to Return After Taxes on Distributions for the same period because of losses realized on the sale of Fund shares. 5 Eaton Vance Massachusetts Municipals Fund The Massachusetts Funds investment objective is to provide current income exempt from regular federal income tax and Massachusetts state personal income taxes. Massachusetts general obligations currently are rated Aa2, AA- and AA- by Moodys, S&P and Fitch, respectively. Performance Information. The following bar chart and table provide information about the Massachusetts Funds performance for each calendar year through December 31, 2006. The returns in the bar chart are for Class B shares and do not reflect a sales charge. If the sales charge was reflected, the returns would be lower. The table contains returns for each Class of shares and a comparison to the performance of a national index of municipal bonds. No performance is shown for Class C shares because they did not have a full calendar year of operations as of December 31, 2006. Returns in the table for Class B shares are shown before and after the reduction of taxes. Although past performance (both before and after taxes) is no guarantee of future results, this performance information demonstrates the risk that the value of your investment will change. During the ten years ended December 31, 2006, the highest quarterly total return for Class B was 5.56% for the quarter ended December 31, 2000, and the lowest quarterly return was 2.72% for the quarter ended June 30, 2004. The Funds year-to-date total return through the end of the most recent calendar quarter (December 31, 2006 to September 30, 2007) was 1.68% . For the 30 days ended September 30, 2007, the SEC yield and SEC tax-equivalent yield (assuming a combined state and federal income tax rate of 38.45%) for Class A shares were 3.79% and 6.16%, respectively, for Class B shares were 3.23% and 5.25%, respectively, and for Class C shares were 3.23% and 5.25%, respectively. A lower tax rate would result in lower tax-equivalent yields. For current yield information call 1-800-225-6265. One Five Ten Average Annual Total Return as of December 31, 2006 Year Years Years Class A Return Before Taxes 2.56% 5.17% 5.34% Class B Return Before Taxes 1.78% 5.10% 5.03% Class B Return After Taxes on Distributions 1.78% 5.10% 5.02% Class B Return After Taxes on Distributions and the Sale of Class B Shares 2.49% 4.98% 4.93% Lehman Brothers Municipal Bond Index (reflects no deduction for fees, expenses or taxes) 4.84% 5.53% 5.76% These returns reflect the maximum sales charge for Class A (4.75%) and any applicable CDSC for Class B. The Lehman Brothers Municipal Bond Index is an unmanaged index of municipal bonds. Investors cannot invest directly in an index. (Source for Lehman Brothers Municipal Bond Index: Lipper Inc.) Total returns are historical and are calculated by determining the percentage change in net asset value or public offering price with all distributions reinvested. The Fund's past performance (both before and after taxes) is no guarantee of future results. Investment return and principal value of Fund shares will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Fund's current performance may be lower or higher than the quoted return. The Funds performance during certain periods reflects the strong bond market performance and/or the strong performance of bonds held during those periods. This performance is not typical and may not be repeated. For the Funds performance as of the most recent month-end, please refer to www.eatonvance.com. After-tax returns are calculated using certain assumptions. After-tax returns are calculated using the highest historical individual federal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on a shareholders tax situation and the actual characterization of distributions, and may differ from those shown. After-tax returns are not relevant to shareholders who hold shares in tax-deferred accounts or to shares held by non-taxable entities. After-tax returns for other Classes of shares will vary from the after-tax returns presented for Class B shares. Return After Taxes on Distributions for a period may be the same as Return Before Taxes for that period because no taxable distributions were made during that period. Also, Return After Taxes on Distributions and the Sale of Fund Shares for a period may be greater than or equal to Return After Taxes on Distributions for the same period because of losses realized on the sale of Fund shares. 6 Eaton Vance Mississippi Municipals Fund The Mississippi Funds investment objective is to provide current income exempt from regular federal income tax and Mississippi state personal income taxes. Mississippi general obligations currently are rated Aa3, AA and AA by Moodys, S&P and Fitch, respectively. Performance Information. The following bar chart and table provide information about the Mississippi Funds performance for each calendar year through December 31, 2006. The returns in the bar chart are for Class B shares and do not reflect a sales charge. If the sales charge was reflected, the returns would be lower. The table contains returns for each Class of shares and a comparison to the performance of a national index of municipal bonds. No performance is shown for Class C shares because they have not been offered prior to the date of this prospectus. Returns in the table for Class B shares are shown before and after the reduction of taxes. Although past performance (both before and after taxes) is no guarantee of future results, this performance information demonstrates the risk that the value of your investment will change. During the ten years ended December 31, 2006, the highest quarterly total return for Class B was 3.85% for the quarter ended September 30, 2002, and the lowest quarterly return was 1.96% for the quarter ended June 30, 1999. The Funds year-to-date total return through the end of the most recent calendar quarter (December 31, 2006 to September 30, 2007) was 0.85% . For the 30 days ended September 30, 2007, the SEC yield and SEC tax-equivalent yield (assuming a combined state and federal income tax rate of 38.25%) for Class A shares were 3.54% and 5.73%, respectively, and for Class B shares were 2.97% and 4.81%, respectively. A lower tax rate would result in lower tax-equivalent yields. For current yield information call 1-800-225-6265. One Five Ten Average Annual Total Return as of December 31, 2006 Year Years Years Class A Return Before Taxes 0.62% 3.98% 4.63% Class B Return Before Taxes 0.16% 3.90% 4.40% Class B Return After Taxes on Distributions 0.17% 3.89% 4.39% Class B Return After Taxes on Distributions and the Sale of Class B Shares 1.14% 3.90% 4.36% Lehman Brothers Municipal Bond Index (reflects no deduction for fees, expenses or taxes) 4.84% 5.53% 5.76% These returns reflect the maximum sales charge for Class A (4.75%) and any applicable CDSC for Class B. The Lehman Brothers Municipal Bond Index is an unmanaged index of municipal bonds. Investors cannot invest directly in an index. (Source for Lehman Brothers Municipal Bond Index: Lipper Inc.) Total returns are historical and are calculated by determining the percentage change in net asset value or public offering price with all distributions reinvested. The Fund's past performance (both before and after taxes) is no guarantee of future results. Investment return and principal value of Fund shares will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Fund's current performance may be lower or higher than the quoted return. For the Funds performance as of the most recent month-end, please refer to www.eatonvance.com. After-tax returns are calculated using certain assumptions. After-tax returns are calculated using the highest historical individual federal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on a shareholders tax situation and the actual characterization of distributions, and may differ from those shown. After-tax returns are not relevant to shareholders who hold shares in tax-deferred accounts or to shares held by non-taxable entities. After-tax returns for other Classes of shares will vary from the after-tax returns presented for Class B shares. Return After Taxes on Distributions for a period may be the same as Return Before Taxes for that period because no taxable distributions were made during that period. Also, Return After Taxes on Distributions and the Sale of Fund Shares for a period may be greater than or equal to Return After Taxes on Distributions for the same period because of losses realized on the sale of Fund shares. 7 Eaton Vance New York Municipals Fund The New York Funds investment objective is to provide current income exempt from regular federal income tax and New York state and New York City personal income taxes. New Yorks general obligations currently are rated A2, AA and AA by Moodys, S&P and Fitch, respectively. New York Citys general obligations currently are rated A2, A and A+ by Moodys, S&P and Fitch, respectively. Performance Information. The following bar chart and table provide information about the New York Funds performance for each calendar year through December 31, 2006. The returns in the bar chart are for Class B shares and do not reflect a sales charge. If the sales charge was reflected, the returns would be lower. The table contains returns for each Class of shares and a comparison to the performance of a national index of municipal bonds. Returns in the table for Class B shares are shown before and after the reduction of taxes. Although past performance (both before and after taxes) is no guarantee of future results, this performance information demonstrates the risk that the value of your investment will change. During the ten years ended December 31, 2006, the highest quarterly total return for Class B was 6.57% for the quarter ended December 31, 2000, and the lowest quarterly return was 2.57 for the quarter ended June 30, 1999. The Funds year-to-date total return through the end of the most recent calendar quarter (December 31, 2006 to September 30, 2007) was 0.66% . For the 30 days ended September 30, 2007, the SEC yield and SEC tax-equivalent yield (assuming a combined state and federal income tax rate of 39.45%) for Class A shares were 3.87% and 6.39%, respectively, for Class B shares were 3.31% and 5.47%, respectively, and for Class C shares were 3.31% and 5.47%, respectively. A lower tax rate would result in lower tax-equivalent yields. For current yield information call 1-800-225-6265. One Five Ten Average Annual Total Return as of December 31, 2006 Year Years Years Class A Return Before Taxes 2.00% 5.08% 5.52% Class B Return Before Taxes 1.33% 5.20% 5.32% Class B Return After Taxes on Distributions 1.24% 5.13% 5.27% Class B Return After Taxes on Distributions and the Sale of Class B Shares 2.28% 5.08% 5.20% Class C Return Before Taxes 5.33% 5.03% 5.07% Lehman Brothers Municipal Bond Index (reflects no deduction for fees, expenses or taxes) 4.84% 5.53% 5.76% These returns reflect the maximum sales charge for Class A (4.75%) and any applicable CDSC for Class B and Class C. The Class C performance shown above for the period prior to September 30, 2003 is the performance of Class B shares, adjusted for the sales charge that applies to Class C shares (but not adjusted for any other differences in the expenses of the two classes). The Lehman Brothers Municipal Bond Index is an unmanaged index of municipal bonds. Investors cannot invest directly in an index. (Source for Lehman Brothers Municipal Bond Index: Lipper Inc.) Total returns are historical and are calculated by determining the percentage change in net asset value or public offering price with all distributions reinvested. The Fund's past performance (both before and after taxes) is no guarantee of future results. Investment return and principal value of Fund shares will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Fund's current performance may be lower or higher than the quoted return. The Funds performance during certain periods reflects the strong bond market performance and/or the strong performance of bonds held during those periods. This performance is not typical and may not be repeated. For the Funds performance as of the most recent month-end, please refer to www.eatonvance.com. After-tax returns are calculated using certain assumptions. After-tax returns are calculated using the highest historical individual federal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on a shareholders tax situation and the actual characterization of distributions, and may differ from those shown. After-tax returns are not relevant to shareholders who hold shares in tax-deferred accounts or to shares held by non-taxable entities. After-tax returns for other Classes of shares will vary from the after-tax returns presented for Class B shares. Return After Taxes on Distributions for a period may be the same as Return Before Taxes for that period because no taxable distributions were made during that period. Also, Return After Taxes on Distributions and the Sale of Fund Shares for a period may be greater than or equal to Return After Taxes on Distributions for the same period because of losses realized on the sale of Fund shares. 8 Eaton Vance Ohio Municipals Fund The Ohio Funds investment objective is to provide current income exempt from regular federal income tax and Ohio state personal income taxes. Ohio general obligations currently are rated Aa1, AA+ and AA+ by Moodys, S&P and Fitch, respectively. Performance Information. The following bar chart and table provide information about the Ohio Funds performance for each calendar year through December 31, 2006. The returns in the bar chart are for Class B shares and do not reflect a sales charge. If the sales charge was reflected, the returns would be lower. The table contains returns for each Class of shares and a comparison to the performance of a national index of municipal bonds. No performance is shown for Class C shares because they did not have a full calendar year of operations as of December 31, 2006. Returns in the table for Class B shares are shown before and after the reduction of taxes. Although past performance (both before and after taxes) is no guarantee of future results, this performance information demonstrates the risk that the value of your investment will change. During the ten years ended December 31, 2006, the highest quarterly total return for Class B was 3.92% for the quarter ended September 30, 2006, and the lowest quarterly return was 2.89% for the quarter ended June 30, 2004. The Funds year-to-date total return through the end of the most recent calendar quarter (December 31, 2006 to September 30, 2007) was 0.14% . For the 30 days ended September 30, 2007, the SEC yield and SEC tax-equivalent yield (assuming a combined state and federal income tax rate of 39.26%) for Class A shares were 3.64% and 5.99%, respectively, for Class B shares were 3.07% and 5.05%, respectively, and for Class C shares were 3.07% and 5.05%, respectively. A lower tax rate would result in lower tax-equivalent yields. For current yield information call 1-800-225-6265. One Five Ten Average Annual Total Return as of December 31, 2006 Year Years Years Class A Return Before Taxes 1.82% 5.40% 5.04% Class B Return Before Taxes 1.18% 5.35% 4.75% Class B Return After Taxes on Distributions 1.18% 5.34% 4.75% Class B Return After Taxes on Distributions and the Sale of Class B Shares 2.12% 5.23% 4.73% Lehman Brothers Municipal Bond Index (reflects no deduction for fees, expenses or taxes) 4.84% 5.53% 5.76% These returns reflect the maximum sales charge for Class A (4.75%) and any applicable CDSC for Class B. The Lehman Brothers Municipal Bond Index is an unmanaged index of municipal bonds. Investors cannot invest directly in an index. (Source for Lehman Brothers Municipal Bond Index: Lipper Inc.) Total returns are historical and are calculated by determining the percentage change in net asset value or public offering price with all distributions reinvested. The Fund's past performance (both before and after taxes) is no guarantee of future results. Investment return and principal value of Fund shares will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Fund's current performance may be lower or higher than the quoted return. For the Funds performance as of the most recent month-end, please refer to www.eatonvance.com. After-tax returns are calculated using certain assumptions. After-tax returns are calculated using the highest historical individual federal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on a shareholders tax situation and the actual characterization of distributions, and may differ from those shown. After-tax returns are not relevant to shareholders who hold shares in tax-deferred accounts or to shares held by non-taxable entities. After-tax returns for other Classes of shares will vary from the after-tax returns presented for Class B shares. Return After Taxes on Distributions for a period may be the same as Return Before Taxes for that period because no taxable distributions were made during that period. Also, Return After Taxes on Distributions and the Sale of Fund Shares for a period may be greater than or equal to Return After Taxes on Distributions for the same period because of losses realized on the sale of Fund shares. 9 Eaton Vance Rhode Island Municipals Fund The Rhode Island Funds investment objective is to provide current income exempt from regular federal income tax and Rhode Island state personal income taxes. Rhode Island general obligations currently are rated Aa3, AA- and AA by Moodys, S&P and Fitch, respectively. Performance Information. The following bar chart and table provide information about the Rhode Island Funds performance for each calendar year through December 31, 2006. The returns in the bar chart are for Class B shares and do not reflect a sales charge. If the sales charge was reflected, the returns would be lower. The table contains returns for each Class of shares and a comparison to the performance of a national index of municipal bonds. No performance is shown for Class C shares because they did not have a full calendar year of operations as of December 31, 2006. Returns in the table for Class B shares are shown before and after the reduction of taxes. Although past performance (both before and after taxes) is no guarantee of future results, this performance information demonstrates the risk that the value of your investment will change. During the ten years ended December 31, 2006, the highest quarterly total return for Class B was 6.03% for the quarter ended December 31, 2000, and the lowest quarterly return was 2.80% for the quarter ended September 30, 1999. The Funds year-to-date total return through the end of the most recent calendar quarter (December 31, 2006 to September 30, 2007) was 0.01% . For the 30 days ended September 30, 2007, the SEC yield and SEC tax-equivalent yield (assuming a combined state and federal income tax rate of 41.44%) for Class A shares were 3.85% and 6.57%, respectively, for Class B shares were 3.30% and 5.64%, respectively, and for Class C shares were 3.29% and 5.62%, respectively. A lower tax rate would result in lower tax-equivalent yields. For current yield information call 1-800-225-6265. One Five Ten Average Annual Total Return as of December 31, 2006 Year Years Years Class A Return Before Taxes 1.15% 4.61% 4.93% Class B Return Before Taxes 0.33% 4.52% 4.72% Class B Return After Taxes on Distributions 0.32% 4.52% 4.71% Class B Return After Taxes on Distributions and the Sale of Class B Shares 1.50% 4.46% 4.64% Lehman Brothers Municipal Bond Index (reflects no deduction for fees, expenses or taxes) 4.84% 5.53% 5.76% These returns reflect the maximum sales charge for Class A (4.75%) and any applicable CDSC for Class B. The Lehman Brothers Municipal Bond Index is an unmanaged index of municipal bonds. Investors cannot invest directly in an index. (Source for Lehman Brothers Municipal Bond Index: Lipper Inc.) Total returns are historical and are calculated by determining the percentage change in net asset value or public offering price with all distributions reinvested. The Fund's past performance (both before and after taxes) is no guarantee of future results. Investment return and principal value of Fund shares will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Fund's current performance may be lower or higher than the quoted return. The Funds performance during certain periods reflects the strong bond market performance and/or the strong performance of bonds held during those periods. This performance is not typical and may not be repeated. For the Funds performance as of the most recent month-end, please refer to www.eatonvance.com. After-tax returns are calculated using certain assumptions. After-tax returns are calculated using the highest historical individual federal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on a shareholders tax situation and the actual characterization of distributions, and may differ from those shown. After-tax returns are not relevant to shareholders who hold shares in tax-deferred accounts or to shares held by non-taxable entities. After-tax returns for other Classes of shares will vary from the after-tax returns presented for Class B shares. Return After Taxes on Distributions for a period may be the same as Return Before Taxes for that period because no taxable distributions were made during that period. Also, Return After Taxes on Distributions and the Sale of Fund Shares for a period may be greater than or equal to Return After Taxes on Distributions for the same period because of losses realized on the sale of Fund shares. 10 Eaton Vance West Virginia Municipals Fund The West Virginia Funds investment objective is to provide current income exempt from regular federal income tax and West Virginia state personal income taxes. West Virginia general obligations currently are rated Aa3, AA- and AA- by Moodys, S&P and Fitch, respectively. Performance Information. The following bar chart and table provide information about the West Virginia Funds performance for each calendar year through December 31, 2006. The returns in the bar chart are for Class B shares and do not reflect a sales charge. If the sales charge was reflected, the returns would be lower. The table contains returns for each Class of shares and a comparison to the performance of a national index of municipal bonds. No performance is shown for Class C shares because they have not been offered prior to the date of this prospectus. Returns in the table for Class B shares are shown before and after the reduction of taxes. Although past performance (both before and after taxes) is no guarantee of future results, this performance information demonstrates the risk that the value of your investment will change. During the ten years ended December 31, 2006, the highest quarterly total return for Class B was 5.44% for the quarter ended December 31, 2000, and the lowest quarterly return was 2.88% for the quarter ended June 30, 2004. The Funds year-to-date total return through the end of the most recent calendar quarter (December 31, 2006 to September 30, 2007) was 0.02% . For the 30 days ended September 30, 2007, the SEC yield and SEC tax-equivalent yield (assuming a combined state and federal income tax rate of 39.23%) for Class A shares were 3.63% and 5.97%, respectively, and for Class B shares were 3.07% and 5.05%, respectively. A lower tax rate would result in lower tax-equivalent yields. For current yield information call 1-800-225-6265. One Five Ten Average Annual Total Return as of December 31, 2006 Year Years Years Class A Return Before Taxes 1.75% 4.37% 4.78% Class B Return Before Taxes 0.95% 4.30% 4.49% Class B Return After Taxes on Distributions 0.95% 4.29% 4.48% Class B Return After Taxes on Distributions and the Sale of Class B Shares 1.83% 4.24% 4.43% Lehman Brothers Municipal Bond Index (reflects no deduction for fees, expenses or taxes) 4.84% 5.53% 5.76% These returns reflect the maximum sales charge for Class A (4.75%) and any applicable CDSC for Class B. The Lehman Brothers Municipal Bond Index is an unmanaged index of municipal bonds. Investors cannot invest directly in an index. (Source for Lehman Brothers Municipal Bond Index: Lipper Inc.) Total returns are historical and are calculated by determining the percentage change in net asset value or public offering price with all distributions reinvested. The Fund's past performance (both before and after taxes) is no guarantee of future results. Investment return and principal value of Fund shares will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Fund's current performance may be lower or higher than the quoted return. The Funds performance during certain periods reflects the strong bond market performance and/or the strong performance of bonds held during those periods. This performance is not typical and may not be repeated. For the Funds performance as of the most recent month-end, please refer to www.eatonvance.com. After-tax returns are calculated using certain assumptions. After-tax returns are calculated using the highest historical individual federal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on a shareholders tax situation and the actual characterization of distributions, and may differ from those shown. After-tax returns are not relevant to shareholders who hold shares in tax-deferred accounts or to shares held by non-taxable entities. After-tax returns for other Classes of shares will vary from the after-tax returns presented for Class B shares. Return After Taxes on Distributions for a period may be the same as Return Before Taxes for that period because no taxable distributions were made during that period. Also, Return After Taxes on Distributions and the Sale of Fund Shares for a period may be greater than or equal to Return After Taxes on Distributions for the same period because of losses realized on the sale of Fund shares. 11 Fund Fees and Expenses. These tables describe the fees and expenses that you may pay if you buy and hold shares. Shareholder Fees (fees paid directly from your investment) Class A Class B Class C Maximum Sales Charge (Load) (as a percentage of offering price) 4.75% None None Maximum Deferred Sales Charge (Load) None 5.00% 1.00% (as a percentage of the lower of net asset value at time of purchase or time of redemption) Maximum Sales Charge (Load) Imposed on Reinvested Distributions None None None Exchange Fee None None None Annual Fund Operating Expenses (expenses that are deducted from Fund assets) California Fund Class A Class B Class C Management Fees 0.45% 0.45% 0.45% Distribution and Service (12b-1) Fees 0.25% 1.00% 1.00% Other Expenses (total including Interest Expense)* % % % Interest Expense 0.33% 0.33% 0.33% Other Expenses (excluding Interest Expense) % % % Total Annual Fund Operating Expenses 1.17% 1.92% 1.92% Florida Fund Class A Class B Class C Management Fees 0.42% 0.42% 0.42% Distribution and Service (12b-1) Fees 0.20% 0.95% 0.95% Other Expenses (total including Interest Expense)* % % % Interest Expense 0.55% 0.55% 0.55% Other Expenses (excluding Interest Expense) % % % Total Annual Fund Operating Expenses 1.34% 2.09% 2.09% Massachusetts Fund Class A Class B Class C Management Fees 0.42% 0.42% 0.42% Distribution and Service (12b-1) Fees 0.20% 0.95% 0.95% Other Expenses (total including Interest Expense)* % % % Interest Expense 0.47% 0.47% 0.47% Other Expenses (excluding Interest Expense) % % % Total Annual Fund Operating Expenses 1.24% 1.99% 1.98% Mississippi Fund Class A Class B Class C Management Fees 0.15% 0.15% 0.15% Distribution and Service (12b-1) Fees 0.20% 0.95% 0.95% Other Expenses (total including Interest Expense)* % % % Interest Expense 0.24% 0.24% 0.24% Other Expenses (excluding Interest Expense) % % % Total Annual Fund Operating Expenses 1.07% 1.82% 1.82% New York Fund Class A Class B Class C Management Fees 0.43% 0.43% 0.43% Distribution and Service (12b-1) Fees 0.20% 0.95% 0.95% Other Expenses (total including Interest Expense)* 0
